IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


BOKF, N.A. D/B/A BANK OF OKLAHOMA, : No. 481 MAL 2015
                                   :
                  Petitioner       :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Superior Court
            v.                     :
                                   :
                                   :
FIRST NATIONAL BANK OF             :
PENNSYLVANIA, FORMERLY KNOWN       :
AS GUARANTY BANK, N.A.,            :
                                   :
                  Respondent       :


                                  ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.